Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11, 13-17 are presented for examination.

Information Disclosure Statement
The IDS filed on 4/6/2022 are considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Kong, Reg. No. 40,054, on June 6, 2022.

The application has been amended as follows: 


1.	(Currently Amended)  A method for providing a network function supporting end-to-end communication services with network slices and communication services without network slices in a communication network, the communication network comprising a first management system managing a 3GPP 5G subnetwork of the communication network and a second management system managing a 3GPP legacy subnetwork and/or a non-3GPP subnetwork of the communication network, the method comprising the steps of: 
providing an interface between the first management system and the second management system, wherein the first management system and/or the second management system comprises a plurality of network management functions and/or network management function instances; and 
selecting one or more of the plurality of network management functions and/or network management function instances in response to a service request based on a load balancing requirement, a minimum latency requirement defined by the service request and/or a quality of a service requirement defined by the service request,
wherein the first management system includes one or more instances of a communication service management function, one or more instances of a network slice management function (NSMF), and/or one or more instances of a network slice subnet management function (NSSMF), or at least one of the network management function instances of the first management system comprises one or more instances of a modular communication service management function (CSMF), one or more instances of a modular network slice management function (NSMF), and/or one of a modular network slice subnet management function (NSSMF) or multiple instances, and
wherein the 3GPP legacy subnetwork of the communication network managed by the second management system comprises a network manager (NM), a domain manager (DM), and an element manager (EM).

2.	(Original)  The method according to claim 1, further comprising providing an interface between the plurality of network management functions and/or network management function instances of the first management system and/or between the plurality of network management functions and/or network management function instances of the second management system.

3.	(Original)  The method according to claim 1, further comprising forwarding the service request and/or the service requirement defined by the service request to the selected network management functions and/or network management function instances.

4.	(Original)  The method according to claim 1, further comprising generating at least one local identifier for one network management function and/or network management function instance and the selected network management functions and/or network management function instances, the local identifier being used to store a mapping of management function instances into a local mapping database.

5.	(Original)  The method according to claim 1, further comprising: 
maintaining a repository of information about the plurality of network management functions and/or network management function instances; and 
updating the repository upon receiving the service request from other network management functions and/or network management function instances.

6.	(Currently Amended)  A communication network for providing end-to-end communication services, including communication services with network slices and communication services without network slices, the communication network comprising:
a first management system for managing a 3GPP 5G subnetwork of the communication network;
a second management system for managing a 3GPP legacy subnetwork and/or a non-3GPP subnetwork of the communication network; and
at least one network function supporting the end-to-end communication services, the network function being configured to: 
provide an interface between the first management system and the second management system, wherein the first management system and/or the second management system comprises a plurality of network management functions and/or network management function instances; and 
select one or more of the plurality of network management functions and/or network management function instances in response to a service request based on a load balancing requirement, a minimum latency requirement defined by the service request and/or a quality of a service requirement defined by the service request,
wherein the first management system includes one or more instances of a communication service management function, one or more instances of a network slice management function (NSMF), and/or one or more instances of a network slice subnet management function (NSSMF), or at least one of the network management function instances of the first management system comprises one or more instances of a modular communication service management function (CSMF), one or more instances of a modular network slice management function (NSMF), and/or one of a modular network slice subnet management function (NSSMF) or multiple instances, and
wherein the 3GPP legacy subnetwork of the communication network managed by the second management system comprises a network manager (NM), a domain manager (DM), and an element manager (EM).

7.	(Original)  The communication network of claim 6, wherein the first management system comprises a plurality of network management functions and/or network management function instances, including one or more instances of a communication service management function (CSMF), one or more instances of a network slice management function (NSMF), and/or one or more instances of a network slice subnet management function (NSSMF).

8.	(Original)  The communication network of claim 7, wherein the network function is configured as part of one network management function and/or network management function instance of the plurality of network management functions and/or network management function instances of the first management system.

9.	(Original)  The communication network of claim 8, wherein the one network management function and/or network management function instance comprises a local mapping database for storing local identifiers for the one network management function and/or network management function instance and the selected network management functions and/or network management function instances generated by the network function together with the identifiers of the managed entities.

10.	(Original)  The communication network of claim 8, wherein the one network management function and/or network management function instance comprises a repository of information about the plurality of network management functions and/or network management function instances.

11.	(Original)  The communication network of claim 6, wherein the communication network comprises a plurality of instances of the first management system.

12.	(Cancelled).

13.	(Currently Amended)  A non-transitory computer readable medium storing program code executing on a computer to cause the computer to perform a network function supporting end-to-end communication services in a communication network, the communication services including communication services with network slices and communication services without network slices, the communication network comprising a first management system for managing a 3GPP 5G subnetwork of the communication network and a second management system for managing a 3GPP legacy subnetwork and/or a non-3GPP subnetwork of the communication network, the network function comprising:
providing an interface between the first management system and the second management system, wherein the first management system and/or the second management system comprises a plurality of network management functions and/or network management function instances; and
selecting one or more of the plurality of network management functions and/or network management function instances by the network function in response to a service request based on a load balancing requirement, a minimum latency requirement defined by the service request and/or a quality of a service requirement defined by the service request,
wherein the first management system includes one or more instances of a communication service management function, one or more instances of a network slice management function (NSMF), and/or one or more instances of a network slice subnet management function (NSSMF), or at least one of the network management function instances of the first management system comprises one or more instances of a modular communication service management function (CSMF), one or more instances of a modular network slice management function (NSMF), and/or one of a modular network slice subnet management function (NSSMF) or multiple instances, and
wherein the 3GPP legacy subnetwork of the communication network managed by the second management system comprises a network manager (NM), a domain manager (DM), and an element manager (EM).

14.	(Original)  The non-transitory computer readable medium according to claim 13, wherein the network function further comprises providing an interface between the plurality of network management functions and/or network management function instances of the first management system and/or between the plurality of network management functions and/or network management function instances of the second management system.

15.	(Original)  The non-transitory computer readable medium according to claim 13, wherein the network function further comprises forwarding the service requirements and/or request to the selected network management functions and/or network management function instances.

16.	(Original)  The non-transitory computer readable medium according to claim 13, wherein the network function further comprises generating at least one local identifier for one network management function and/or network management function instance and the selected network management functions and/or network management function instances, the local identifier being used to store the mapping of management function instances into a local mapping database.

17.	(Original)  The non-transitory computer readable medium according to claim 13, wherein the network function further comprises maintaining a repository of information about the plurality of network management functions and/or network management function instances and updating the repository upon receiving the request from other network management functions and/or network management function instances.

Allowable Subject Matter

Claims 1-11 and 13-17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
June 8, 2022